DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 2, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 3, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 4, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 5, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 6, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 7, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 8, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 9, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 10, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 11, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 12, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 13, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 14, on line 1, delete "LED" and replace with – light-emitting diode (LED);
In Claim 15, on line 1, delete "LED" and replace with – light-emitting diode (LED);

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaire controller including: a power converter circuit configured to couple to alternate-current (AC) mains and convert a line voltage from the AC mains into a first direct-current (DC) voltage; a control circuit comprising a first voltage converter circuit, a relay switch, and an optocoupler circuit configured to receive a pulse-width modulation (PWM) signal and to control luminous intensity of an external LED luminaire; and a first transceiver circuit comprising a first transceiver and a decoder and controller, the first transceiver circuit coupled to the control circuit and configured to receive and demodulate various phase-shift keying (PSK) band-pass signals, wherein: the first voltage converter circuit is configured to up-convert the first DC voltage into a second DC voltage; the relay switch comprises a coil to turn on and off the line voltage from the AC mains with respect to the external LED luminaire; and the optocoupler circuit comprises an LED and a photo-
The light-emitting diode (LED) luminaire controller as disclosed above, wherein the first transceiver circuit is configured to receive and demodulate various phase-shift keying (PSK) band-pass signals and to output the PWM signal and a signal voltage.
Wherein the relay switch is controlled by the signal voltage; and the photo-transistor is configured to receive the light signal and to interface the PWM signal with the first DC voltage.

Claims 2-15 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woytowitz Peter. (US 8773030 A) discloses a light-emitting diode (LED) luminaire controller having a power converter circuit, a control circuit, an optocoupler to power a plurality of LEDs based on a remote controller’s request.

Trainor et al. (US 8823272 A) discloses a light-emitting diode (LED) luminaire controller having a power converter circuit connected to a dc-dc converter and a voltage booster control circuit and a control circuit to power a plurality of LEDs based on a remote transmitter signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR ROJAS CADIMA/           Examiner of Art Unit 2875